EXHIBIT 10.15
 


LICENSE AGREEMENT
 
BETWEEN Cellular Spyware, Inc. and PHONEGUARD, INC.
 


 
 
Licensor Cellular Spyware, Inc.
 
Licensee Phone Guard, Inc. (a wholly owned subsidiary of Options Media Group
Holdings, Inc.)
 
 
Licensor acknowledges that the licenses granted pursuant to this Agreement were
purchased by the Licensee from the Licensor pursuant to that certain Asset
Purchase Agreement dated April 16, 2010.  As additional consideration, the
Licensee paid One Hundred Ten Thousand Dollars ($110,000) to Licensor for the
exclusive perpetual irrevocable license for North America, Central America, and
South America, of its anti-texting software (drive safe).

 



PHONEGUARD, INC.     CELLULAR SPYWARE, INC.                       By: 
/s/ Scott Frohman   8-27-10
  By:
/s/ Anthony Sasso    8-27-10
  Name:
Scott Frohman
  Name:
Anthony Sasso
  Title: Chief Executive Officer   Title:
President
 

 